Citation Nr: 1444592	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-31 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1964 to February 1967.  The appellant is his surviving spouse  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Unfortunately, the Veteran died in December 2011.  In February 2012, the RO recognized the Veteran's surviving spouse as a proper substitute in this appeal.

The record before the Board consists of the paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran sought service connection for a psychiatric disorder, claimed as PTSD, due to combat stressors in the Republic of Vietnam.  He claimed that his psychiatric disorder began in service and that he experienced continued psychiatric symptoms following his discharge from the military.  These contentions are effectively continued by the appellant as substitute claimant.

Service personnel records verify the Veteran's service in Vietnam from August 1964 to August 1965, and VA has conceded his exposure to stressors while on active duty based on his Vietnam service.  See September 2012 Statement of the Case.

Prior to his death, the Veteran underwent a VA PTSD examination in December 2010.  Following the clinical examination and review of the claims file, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis and instead identified the Veteran's psychiatric diagnosis as an anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's anxiety disorder was less likely as not related to his claimed service stressors.  As part of the rationale for this opinion, the examiner noted that the Veteran's VA treatment records showed many of his anxiety symptoms had an etiology that was not related to his service in Vietnam.  However, this rationale does not address whether any of the Veteran's other anxiety symptoms were related to his military service.  In this regard, the examiner noted the Veteran's reports of having recurrent nightmares of his Vietnam service but did not comment as to whether this symptomatology contributed to his anxiety diagnosis.  Thus, the December 2010 opinion with supporting rationale is inadequate as it leaves open the question of whether some aspect of the Veteran's anxiety disorder was related to his military service.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies of the December 2010 VA opinion, the Agency of Original Jurisdiction (AOJ) must endeavor to obtain an adequate medical opinion regarding whether the Veteran's acquired psychiatric disorder was in any way related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and private medical records pertinent to the claim. 

2.  Then, the claims file and a copy of any pertinent records in Virtual VA that is not contained in the claims file must be made available to and reviewed by a psychiatrist or psychologist who has not previously provided an opinion in this case.  The psychiatrist or psychologist should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each identified disorder, the psychiatrist or psychologist should state an opinion as to whether there is a 50 percent or better probability that the disorder was etiologically related to the Veteran's military service, to include his service in the Republic of Vietnam.  

For purposes of the opinion, the examiner should assume that the Veteran was a reliable historian with respect to his reported history of in-service stressors and the onset and progression of his psychiatric symptomatology.

The examiner should discuss and reconcile any conflicting medical opinions or evidence of record.

The rationale for each opinion expressed must be provided.  If the psychiatrist or psychologist is unable to provide any required opinion, he or she should explain why.

3.  The AOJ should undertake any additional development it deems appropriate.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



